Peter A. Camiel
Law Offices of Camiel & Chaney P.S.
2815 Elliott Avenue, Suite 100
Seattle, WA 98121
(206) 636-1725
petercamiel@yahoo.com


                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                  ) No. 3:18-CR-00072-TMB-DMS
                                           )
                Plaintiff,                 )
                                           ) JOINT STATUS REPORT TO COURT
       v.                                  )
                                           )
KIT LEE KARJALA,                           )
                                           )
               Defendant.                  )
                                           )


       This status report is submitted pursuant to the Court order issued on

December 18, 2020 at ECF 105 directing the parties to file a joint status report

addressing 1) whether the parties anticipate the case proceeding to trial on

February 22, 2021; 2) the length of time needed for trial; 3) what other issues if

any remain to be resolved prior to trial; and 4) provide the court with a speedy trial

calculation.

       In this case Ms. Karjala is charged with Failing to Appear at a bail hearing.

As part of a plea agreement entered in 3:17-cr-0063 this charge is to be dismissed

upon Ms. Karjala being sentenced. See ECF 375 (Section IV pages 9/10)
Status Report-1
(USA v. Kit Lee Karjala, 3:18-cr-00072-TMB-DMS)


  Case 3:18-cr-00072-TMB-DMS Document 107 Filed 01/12/21 Page 1 of 4
       Thus, the parties do not anticipate this case proceeding to trial but expect

the case to be dismissed at Ms. Karjala’s sentencing in case 3:17-cr-0063.

        Ms. Karjala’s sentencing has been continued several times in case 3:17-cr-

00063 due to her ongoing medical issues that have required continued medical

appointments, scans, and an ongoing treatment regimen. At present no sentencing

date is set.

       Karjala was indicted in this case on June 21, 2018 and made her first

appearance on June 27, 2018. ECF 12 On June 28, 2018 an unopposed motion to

continue the trial was filed wherein counsel calculated that 69 days remained

under the speedy trial act. Counsel believes that 69 days continue to remain as a

result of various subsequent filings that have tolled the speedy trial time. On July

17, 2018 this case was declared complex and trial has been continued several

times in order to trail Ms. Karjala’s sentencing in 3:17-cr-00063. ECF 19 On July

22, 2018 an order to determine competency was entered further tolling the running

of speedy trial. ECF 22 On August 24, 2018 motions to suppress statements and

medical records were filed. ECF 29/31 On October 1, 2018 trial was continued

until January 7, 2019. ECF 48 On November 19, 2018 the trial date was vacated.

ECF 52 Several status conferences were held, and trial was reset to March 16,

2020. ECF 94 At a status conference held on March 10, 2020 trial was reset to

June 1, 2020. On May 8, 2020 trial was reset to July 27, 2020. ECF 100 On June

25, 2020 trial was reset to September 21, 2020. ECF 102 On September 16, 2020

Status Report-2
(USA v. Kit Lee Karjala, 3:18-cr-00072-TMB-DMS)


  Case 3:18-cr-00072-TMB-DMS Document 107 Filed 01/12/21 Page 2 of 4
the trial was reset to November 16, 2020. ECF 103 On December 18, 2020 the

trial was reset to the current trial date of February 22, 2021. ECF 105.1

         The parties expect a new sentencing date to be set in case 3:17-cr-0063-

TMB once Ms. Karjala’s medical status is clarified. Presently, she has an

appointment scheduled with a medical specialist for January 21, 2021 where she

will make a decision about whether to undergo surgery and whether to continue

with her current treatment regimen or make a change in treatment. As a result of

the above, as well as given the ongoing court closure, the parties believe the

current trial date of February 22, 2021 should be stricken and a new trial date set

approximately four month out.

         Dated this 12th day of January 2021.

                                                                         /s/Peter A. Camiel
                                                                Peter A. Camiel WSBA 12596
                                                                Attorney for Defendant Karjala




1
 Pursuant to District of Alaska Miscellaneous General Order 20-40, all criminal jury trial in the district
have been continued to a date no earlier than March 1, 2021, with limited exceptions as justice requires.
Status Report-3
(USA v. Kit Lee Karjala, 3:18-cr-00072-TMB-DMS)


    Case 3:18-cr-00072-TMB-DMS Document 107 Filed 01/12/21 Page 3 of 4
                          Certificate of Service


I hereby certify that on the 12th day of January 2021 I caused the foregoing to
be electronically filed with the Clerk of the Court of the United States District
Court for the District of Alaska using the CM/ECF system.


                          /s/Peter A. Camiel
                            Peter A. Camiel




Status Report-4
(USA v. Kit Lee Karjala, 3:18-cr-00072-TMB-DMS)


 Case 3:18-cr-00072-TMB-DMS Document 107 Filed 01/12/21 Page 4 of 4
